EXHIBIT 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the ___ day of ________________, 2013 (the “Effective Date”), by and
between Stratus Media Group, Inc., a Nevada corporation with an address at 1800
Century Park East, 6th Floor, Los Angeles, California 90067 (the “Company”), and
CRAIG ABOLIN, Ph.D., a natural person with a residence at 513 Lookout Loop,
Eastsound, WA 98245 (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive desires to be employed by the Company as Vice President of
Research and Development-DermaGenesis Division (the “Position”) and the Company
wishes to employ Executive in such capacity;

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

1.                  Employment and Duties. The Company agrees to employ and
Executive agrees to serve in the Position. The duties and responsibilities of
Executive shall include the duties and responsibilities as the Board of
Directors of the Company (the “Board”) may from time to time assign to
Executive. Executive shall report to the President-DermaGenesis Division.

Executive shall devote all of his time, attention, and energies to the business
of the Company. Provided that none of the additional activities materially
interfere with the performance of the duties and responsibilities of Executive,
nothing in this Section 1 shall prohibit Executive from: (a) serving as a
director or trustee of any charitable or educational organization or (b)
engaging in additional activities in connection with personal investments and
community affairs; provided that such activities are not inconsistent with
Executive’s duties under this Agreement and do not violate the terms of Section
13.

2.                  Term. The term of this Agreement shall commence on the
Effective Date and shall continue for a period of three (3) years subject to
extension upon mutual agreement of the Company and Executive. “Employment
Period” shall mean the initial three (3) year term plus extension periods, if
any.

3.                  Place of Employment. Executive’s job site shall be in
Eastsound, Washington (the “Job Site”). The parties acknowledge, however, that
Executive may be required to travel in connection with the performance of his
duties hereunder.

4.                  Base Salary. For all services to be rendered by Executive
pursuant to this Agreement, the Company agrees to pay Executive during the
initial year of the Employment Period a base salary (the “Base Salary”) at an
annual rate of Two Hundred Forty One Thousand ($241,000) Dollars. For the second
and third years of the Employment Period, the Executive and the President -
Dermagenesis Division shall meet and agree upon appropriate increases to the
Executive’s Base Salary and thereafter, the President - Dermagenesis Division
shall recommend such increases to the Company’s Board of Directors. The Base
Salary shall be paid in periodic installments in accordance with the Company’s
regular payroll practices.

1

 



5.                  Bonuses. During the Employment Period, the Board or the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion may grant to Executive a bonus or bonuses with a target year-end
bonus of thirty (30%) percent of Executive’s annual compensation.

6.                  Severance Compensation. Upon termination of Executive’s
employment prior to expiration of the Employment Period unless Executive’s
employment is terminated for Cause or Executive terminates his employment
without Good Reason, then:

(a)                Executive shall be entitled to receive any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal to
Executive’s Base Salary during the prior six (6) months (the “Separation
Period”), as in effect as of the date of termination (the “Separation Payment”),
provided that Executive executes an agreement releasing Company and its
affiliates from any liability associated with this Agreement in form and terms
satisfactory to the Company and that all time periods imposed by law permitting
cancellation or revocation of such release by Executive shall have passed or
expired; and subject to anything to the contrary in Section 11(d)(3), the
Separation Payment shall be paid in in accordance with the customary payroll
practices of the Company; and

(b)               Subject to Executive’s (1) timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) with respect to the Company’s group health insurance plans in
which the Employee participated immediately prior to the termination date
(“COBRA Continuation Coverage”), and (2) continued payment of premiums for such
plans at the active employee rate (excluding, for purposes of calculating cost,
an employee’s ability to pay premiums with pre-tax dollars), the Company will
pay, or reimburse Executive, the cost of COBRA Continuation Coverage for
Executive and his eligible dependents until the earliest of: (x) Executive or
his eligible dependents, as the case may be, ceasing to be eligible under COBRA,
and (y) twelve (12) months following the termination date (the benefits provided
under this clause (b), the “Medical Continuation Benefits”) or until such time
as Executive shall obtain reasonably equivalent benefits from subsequent
employment or spousal benefits.

7.                  Equity Awards. Executive shall be eligible for such grants
of awards under the Straus Media Group, Inc. Incentive Compensation Plan (or any
successor or replacement plan adopted by the Board and approved by the
stockholders of the Company) (the “Plan”) as the Compensation Committee (or the
Board, if there is no Compensation Committee) may from time to time determine
(the “Share Awards”). Share Awards shall be subject to the applicable Plan terms
and conditions; provided, however, that Share Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
agreement, which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.

2

 



8.                  Clawback Rights. All amounts paid to Executive by the
Company relating solely to either: (i) performance based cash payments and (ii)
performance based stock options granted during the Employment Period (the
“Clawback Benefits”) shall be subject to “Clawback Rights” as follows: during
the period that Executive is employed by the Company and upon the termination or
expiration of Executive’s employment and for a period of eighteen (18) months
thereafter, if any of the following events occur, Executive agrees to repay or
surrender to the Company the Clawback Benefits if a restatement (a
“Restatement”) of any financial results from which any Clawback Benefits to
Executive shall have been determined (such restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared), then Executive agrees to immediately repay or surrender upon demand
by the Company any Clawback Benefits which were determined by reference to any
Company financial results which were later restated, to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information All
Clawback Benefits amounts resulting from such Restatements shall be
retroactively adjusted by the Compensation Committee (or the Board, if there is
no Compensation Committee) to take into account the restated results and if any
excess portion of the Clawback Benefits resulting from such restated results is
not so repaid or surrendered by Executive within one hundred eighty (180) days
of the revised calculation being provided to Executive by the Company following
a publicly announced restatement, the Company shall have the right to take any
and all actions to effectuate such adjustment. For avoidance of doubt, the
Company and the Executive agree and acknowledge that Article 8 is specifically
limited to the Company clawing back only performance based cash payments and
performance based stock options when it is finally determined (in accordance
with the timeline set forth herein), following a Restatement of the financial
results that, in the first instance, the performance based cash award should not
have been made and the performance based stock options should not have been
granted.

The amount of Clawback Benefits to be repaid or surrendered to the Company shall
be reasonably determined by the Compensation Committee (or the Board, if there
is no Compensation Committee) and applicable law, rules and regulations. All
determinations by the Compensation Committee (or the Board, if there is no
Compensation Committee) with respect to the Clawback Rights shall be final and
binding on the Company and Executive unless a request for arbitration is
submitted as provided for in Section 16(l) hereof. The parties acknowledge it is
their intention that the foregoing Clawback Rights as relates to Restatements
conform in all respects to the provisions of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery
of all “incentive-based” compensation, pursuant to the provisions of the Dodd
Frank Act and any and all rules and regulations promulgated thereunder from time
to time in effect. Accordingly, the terms and provisions of this Agreement shall
be deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.

9.                  Expenses. Executive shall be entitled to prompt
reimbursement by the Company for all reasonable ordinary and necessary travel,
entertainment, and other expenses incurred by Executive while employed (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement; provided, that Executive shall properly account for such
expenses in accordance with Company policies and procedures.

3

 



10.              Other Benefits; Vacation. During the term of this Agreement,
Executive shall be eligible to participate in incentive, stock purchase,
savings, retirement (401(k)), and welfare benefit plans, including, without
limitation, health, medical, dental, vision, life (including accidental death
and dismemberment) and disability insurance plans (collectively, “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s managerial or
salaried executive employees. During the term of this Agreement, Executive shall
be entitled to accrue, on a pro rata basis, twenty two (22) paid vacation days
per year, which if not taken will accrue and be carried forward. Vacation shall
be taken at such times as are mutually convenient to Executive and the Company
and no more than ten (10) consecutive days shall be taken at any one time
without the advance approval of the Board.

11.              Termination of Employment.

(a)                Death. If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salary, unpaid pro rata
annual Bonus for the current year through the date of death, the Severance
Payment and reimbursement of any and all reasonable expenses paid or incurred by
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions. In addition, Executive’s spouse and minor children shall
be entitled to Medical Continuation Benefits.

(b)               Disability. In the event that, during the term of this
Agreement Executive shall be prevented from performing his duties and
responsibilities hereunder to the full extent required by the Company by reason
of Disability (as defined below), this Agreement and Executive’s employment with
the Company shall automatically terminate and the Company shall have no further
obligations or liability to Executive or his heirs, administrators or executors
with respect to compensation and benefits accruing thereafter, except for the
obligation to pay Executive or his heirs, administrators or executors any earned
but unpaid Base Salary, unpaid pro rata annual Bonus for the current year
accrued through Executive’s last date of employment with the Company, the
Severance Payment and reimbursement of any and all reasonable expenses paid or
incurred by Executive in connection with and related to the performance of his
duties and responsibilities for the Company during the period ending on the
termination date and any accrued but unused vacation time through the
termination date in accordance with Company policy. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions through the last date of
Executive’s employment with the Company. In addition, Executive’s spouse and
minor children shall be entitled to Medical Continuation Coverage. For purposes
of this Agreement, “Disability” shall mean a physical or mental disability that
prevents the performance by Executive, with or without reasonable accommodation,
of his duties and responsibilities hereunder for a period of not less than an
aggregate of three (3) months during any twelve (12) consecutive months.

4

 



(c)                Cause.

(1)               At any time during the Employment Period, the Company may
terminate this Agreement and Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall consist of a termination due to the
following, as specified in the written notice of termination (and in each case
following written notice a failure by Executive to cure within thirty (30) days
of such notice except as to clauses (E) or (f) which shall not be subject to
cure: (A) Executive’s failure to substantially perform the fundamental duties
and responsibilities associated with Executive’s position, including Executive’s
continued failure or refusal to carry out reasonable instructions; (B)
Executive’s material breach of any material written Company policy; (C)
Executive’s gross misconduct in the performance of Executive’s duties for the
Company; (D) Executive’s material breach of the terms of this Agreement; (E)
being convicted of any fraudulent or felony criminal offense or any other
criminal offense which reflects adversely on the Company or reflects conduct or
character that the Board reasonably concludes is inconsistent with continued
employment; or (F) conviction of any criminal conduct that is a “statutory
disqualifying event” (as defined under federal securities laws, rules and
regulations).

(2)               Prior to any termination for Cause, and following the thirty
(30) day cure period provided for in Section 11(c)(1) hereof, Executive will be
given five (5) business days written notice specifying the alleged Cause event
and will be entitled to appear (with counsel) before the full Board to present
information regarding his views on the Cause event and the cure of the same, and
after such hearing, there is at least a majority vote of the full Board (other
than Executive) to terminate him for Cause. After providing the notice in
foregoing sentence, the Board may suspend Executive with full pay and benefits
until a final determination pursuant to this Section 11(c) has been made.

(3)               Upon termination of this Agreement for Cause, the Company
shall have no further obligations or liability to Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Base Salary, reimbursement of any and all reasonable expenses paid or incurred
by Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.

(d)               Good Reason and Without Cause.

(1)               At any time during the term of this Agreement, subject to the
conditions set forth in Section 11(d)(2) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions taken by the Company or a successor corporation or entity without
Executive’s consent a: (A) material reduction of Executive’s Base Salary or
benefits; (B) material reduction in Executive’s title, authority, duties or
responsibilities; (C) failure or refusal of a successor to the Company to
materially assume the Company’s obligations under this Agreement in the event of
a Change of Control; (D) relocation of Executive’s the Job Site that results in
an increase in Executive’s one-way driving distance by more than forty (40)
miles from Executive’s then-current principal residence; or (E) any other
material breach by the Company of this Agreement.

5

 



(2)               Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he or she shall have delivered written notice
to the Company within ninety (90) days of the date upon which the facts giving
rise to Good Reason occurred of his intention to terminate this Agreement and
his employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from Executive of such written notice.

(3)               In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to Executive (or, following his death, to Executive’s
heirs, administrators or executors) the Separation Payment amount. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.

(4)               Notwithstanding anything herein to the contrary, the benefits
to Executive under this Agreement shall be reduced by the amount of any
insurance proceeds payable to Executive.

(e)                Without “Good Reason” by Executive. At any time during the
term of this Agreement, Executive shall be entitled to terminate this Agreement
and Executive’s employment with the Company without Good Reason by providing
prior written notice of at least thirty (30) days to the Company. Upon
termination by Executive of this Agreement or Executive’s employment with the
Company without Good Reason, the Company shall have no further obligations or
liability to Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay Executive
any earned but unpaid Base Salary, reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date, and any accrued but unused vacation time through
the termination date in accordance with Company policy. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

(f)                Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding common stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Company common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock directly from
the Company, or (B) any acquisition of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.

6

 



(g)               Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.

12.              Confidential Information.

(a)                Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of Executive.
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.

(b)               Executive affirms that he or she will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.

(c)                In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company any
and all originals and copies, including those in electronic or digital formats,
of Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
or she reasonably believes may be needed for tax and estate planning purposes
and (iv) copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

7

 



13.              Non-Solicitation.

(a)                Executive agrees and acknowledges that the restrictions set
forth herein are reasonable and necessary and do not impose undue hardship or
burdens on Executive. Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients primarily in and throughout the United States (the
“Territory”) (to the extent the Company comes to operate, either directly or
through the engagement of a distributor or joint or co-venturer, or sell a
significant amount of its products and services to customers located, in areas
other than the United States during the term of the Employment Period, the
definition of Territory shall be automatically expanded to cover such other
areas), and that the Territory, scope of prohibited competition, and time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Company, its affiliates and/or its clients or customers. The provisions of this
Section 13 shall survive the termination of Executive’s employment hereunder.

(b)               Executive hereby agrees and covenants that he shall not
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than: (i) as a holder of less than
ten (10%) percent of the outstanding securities of a Company whose shares are
traded on any national securities exchange or (ii) as a limited partner, passive
minority interest holder in a venture capital fund, private equity fund or
similar investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that Executive shall be precluded from serving as an operating partner, general
partner, manager or governing board designee with respect to such portfolio
companies), or whether on Executive’s own behalf or on behalf of any other
person or entity or otherwise howsoever, during the Employment Period and the
Separation Period and thereafter to the extent described below, within the
Territory:

(1)               Recruit, solicit or hire, or attempt to recruit, solicit or
hire, any employee, or independent contractor of the Company to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement, for
the purpose of competing with the business of the Company;

8

 



(2)               Attempt in any manner to solicit or accept from any customer
of the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person; or

(3)               Interfere with any relationship, contractual or otherwise,
between the Company and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Company, for the
purpose of soliciting such other party to discontinue or reduce its business
with the Company.

With respect to the activities described in Paragraphs (1), (2) and (3), above,
the restrictions of this Section 13(b) shall continue during the Employment
Period and until one (1) year following the termination of this Agreement or of
Executive’s employment with the Company (including upon expiration of this
Agreement), whichever occurs later; provided, however, that if this Agreement or
Executive’s employment is terminated by Executive for Good Reason or by the
Company without Cause, then the restrictions of this Section 13(b) shall
terminate concurrently with the termination and shall be of no further effect.
In the event that any provision of this Section 13 is determined by a court to
be unenforceable, such provision shall not render the entire Section
unenforceable but, to the extent possible, shall be appropriately adjusted to
render such provision enforceable.

14.              Inventions. All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (i) are
directly relevant to the Company’s business as then constituted, (ii) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (iii) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive, and upon the conception of any and
every such invention, process, discovery or improvement and without waiting to
perfect or complete it, Executive promises and agrees that Executive will
immediately disclose it to the Company and to no one else and thenceforth will
treat it as the property and secret of the Company. Executive will also execute
any instruments requested from time to time by the Company to vest in it
complete title and ownership to such invention, discovery or improvement and
will, at the request of the Company, do such acts and execute such instruments
as the Company may require, but at the Company’s expense (and if requested
following the term of this Agreement, then at the customary hourly rate for time
requested and spent), to obtain patents, trademarks or copyrights in the United
States and foreign countries, for such invention, discovery or improvement and
for the purpose of vesting title thereto in the Company, all without any
reimbursement for expenses (except as provided in Section 9 or otherwise) and
without any additional compensation of any kind to Executive.

9

 



15.              Section 409A.

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

10

 



Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.

For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.

16.              Miscellaneous.

17.              Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 12 or
Section 13 of this Agreement. Accordingly, Executive agrees that any breach by
Executive of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach. The parties
understand and intend that each restriction agreed to by Executive hereinabove
shall be construed as separable and divisible from every other restriction, that
the unenforceability of any restriction shall not limit the enforceability, in
whole or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Company seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law. The
remedy of injunctive relief herein set forth shall be in addition to, and not in
lieu of, any other rights or remedies that the Company may have at law or in
equity.

11

 



(a)                Neither Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.

(b)               During the term of this Agreement, the Company: (i) shall
indemnify and hold harmless Executive and his heirs and representatives as, and
to the extent, provided in the Company’s bylaws and (ii) shall cover Executive
under the Company’s directors’ and officers’ liability insurance on the same
basis as it covers other senior executive officers and directors of the Company.

(c)                This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

(d)               This Agreement shall inure to the benefit of, be binding upon
and enforceable against, the parties hereto and their respective successors,
heirs, beneficiaries and permitted assigns.

(e)                The headings contained in this Agreement are for convenience
of reference only and shall not affect in any way the meaning or interpretation
of this Agreement.

(f)                All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by reputable
national overnight delivery service (e.g. Federal Express) for overnight
delivery to the Company at its principal executive office or to Executive at his
address of record in the Company’s records, or to such other address as either
party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

(g)               This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without reference
to principles of conflicts of laws and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in San Diego County, California.

(h)               This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

12

 



(i)                 Executive represents and warrants to the Company that he or
she has the full power and authority to enter into this Agreement and to perform
his obligations hereunder and that the execution and delivery of this Agreement
and the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.

(j)                 The Company represents and warrants to Executive that it has
the full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.

(k)               In the event of any dispute, controversy, disagreement, breach
or claim arising out of or relating to this Agreement or interpretation of any
of the provisions, the same shall be submitted, for resolution, to final and
binding arbitration in accordance with the following procedures: The parties
shall first attempt to mediate the matter(s). If the matter(s) has not been
satisfactorily resolved (or waived), within thirty (30) days after written
notice by either party to the other requesting mediation, then the matter shall
be referred to arbitration for resolution under the then commercial arbitration
rules of the American Arbitration Association (the “A.A.A.”) and the decision of
the arbitrator shall be final and binding on the parties. The parties shall have
the right to select the arbitrator. If the parties are unable to agree upon an
arbitrator within thirty (30) days following a notice of initiating arbitration
to the other party, then the arbitrator shall be appointed by the A.A.A. Each
party shall be responsible for the filing fee and the arbitrator’s fee; and
otherwise, each party shall be responsible for its own costs and expenses,
including but not limited to, travel, consultants, depositions, witnesses and
attorneys’ fees and disbursements. The arbitrator shall be authorized to only
interpret and apply the provisions of this Agreement or any related agreements
entered into under this Agreement and shall have no power or authority to modify
or change any of the above in any manner.

The arbitrator shall have no authority to award punitive or speculative damages
or any damages inconsistent with this Agreement. In addition to monetary award,
the arbitrator shall be empowered to award equitable relief, including an
injunction and specific performance of any obligation under this Agreement. The
arbitrator shall, within thirty (30) days of the conclusion of the hearing,
unless such time is extended by mutual agreement, notify the parties in writing
of his/her decision, stating the reasons for such decision and separately
listing the findings of fact and conclusions of law. The arbitration shall be
conducted in New York, New York, and shall be governed by the laws of the State
of Delaware, and the decision of the arbitrator may be entered in any court of
competent jurisdiction. Any costs, fees or taxes incident to enforcing the award
shall, to the maximum extent permitted by Law, be charged against the
non-prevailing party or shall be recovered by the prevailing party, as
applicable, in any final judgment or arbitration award.

[Remainder of page intentionally left blank; signature page follows.]

 



13

 

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

      THE COMPANY:       STRATUS MEDIA GROUP, INC.          
By:_____________________________         Name:_________________________  
      Title:__________________________               EXECUTIVE:              
________________________________   Craig Abolin, Ph.D.    

 

 

 

 

 

 

 

 

 



14

